Citation Nr: 1704945	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  11-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A copy of the transcript has been associated with the claims file. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to service connection for a bilateral hearing loss disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is competent to report, and has credibly reported, experiencing tinnitus since service.



CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Regarding tinnitus, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303  (2016).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran essentially contends that his tinnitus disability had its onset in service, due to hazardous noise from operating a rock drill in a quarry and exposure to 105 mm howitzer and small arms fire during his Vietnam service.

In May 2010, the Veteran submitted his claim for service connection and listed his onset date for his tinnitus as April 1969.  

During his August 2010 examination the Veteran reported military noise exposure to rock drills, rock crushers, 105 howitzers, and small arms without the use of hearing protection devices.  He reported his tinnitus started when using the drills, which the Veteran's representative reiterated in his July 2013 VA Form 646.  

During his November 2013 hearing, the Veteran testified that he experienced the onset of his tinnitus in service while in Vietnam during his training due to participating in a simulated attack involving grenade explosions.  The Veteran repeated this claim during his December 2014 VA examination.  

The first element of service connection is medical evidence of a current disability. The evidence of record includes diagnoses of tinnitus.  See, e.g., the December 2014 examination.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has consistently reported that he experienced ringing his ears during and since service.  The Veteran is competent to give evidence about what he experienced, including being exposed to gunfire and grenade noise, as well as drilling noise, without the use of hearing protection, as this exposure is subject to lay observation.  Furthermore, his claimed exposure to drills is consistent with his work as engineer equipment operator and mechanic, which is confirmed by his personnel records.  The Veteran has been consistent in his statements that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Thus the second element is satisfied. 
The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  As shown above, the Veteran has been consistent in his lay statements and statements to medical clinicians that he first experienced ringing in his ears during service, and that this ringing has continued since service.  Given the consistency of the testimony and the written statements of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus. 

The Board recognizes that in the VA opinions, the VA examiners reported, after reviewing the Veteran's service treatment records and conducting an audiological examination of the Veteran, that the Veteran's hearing was normal upon separation and the Veteran did not report tinnitus during service, and therefore tinnitus was less likely as not related to service.  However, as discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein, and has credibly done so. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran's claim for service connection for bilateral hearing loss was remanded in September 2014 to afford the Veteran the opportunity for a new VA examination to address the nature and etiology of his bilateral hearing loss.  In a December 2014 examination, the examiner stated that he could not opine on the etiology of the Veteran's hearing loss without resorting to mere speculation because there was "No known evidence in medical records that tinnitus began while in service.  However, patient expresses tinnitus began following exposure to a flash bang grenade." Following the examination, in the November 2106 post remand brief, the Veteran's representative claimed that although the Veteran's hearing appeared to return to normal temporarily in service; that once the initial injury was incurred that the Veteran's hearing deteriorated from that point on, and cited to an article "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," published in November 11, 2009, edition of The Journal of Neuroscience, 29(45):14077-14085, 14077.  Furthermore, the representative contended that the Veteran's bilateral hearing loss was aggravated by his service-connected posttraumatic stress disorder (PTSD) because successful perception of speech when degraded by hearing loss requires an individual to draw upon cognitive resources which in the instant case have been impaired by the Veteran's PTSD.  Moreover, given that service connection has now been established for tinnitus, it would be helpful to explore whether there is any relationship of that disability to the Veteran's hearing loss.  Therefore, the Board finds a new examination is warranted to address the Veteran's contentions.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice on how to substantiate a claim for secondary service connection pursuant to 38 C.F.R. § 3.310.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The electronic claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to: 

(a) Whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss is etiologically related to service including the conceded acoustic trauma therein.

In doing so, the examiner's attention is directed to:

The August 1970 service audiological examination in which the Veteran showed pure tone thresholds of 40 decibels in left ear at 4000 Hz;  

And the implications of any threshold shifts between the entrance examination, the August 1970 examination, and the separation examination.  See Hensley v. Brown, supra.

The examiner should also review and comment on the article cited in the November 2016 post remand brief, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," published in November 11, 2009, edition of The Journal of Neuroscience, 29(45):14077-14085, 14077.

(b) Whether it is at least as likely as not (a 50 percent probability or greater)the Veteran's bilateral hearing loss was caused by his now service-connected tinnitus or his serviced PTSD, including any resulting cognitive impairment. 

(c) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss has been aggravated (i.e., permanently worsened beyond the natural progression) by his now service-connected tinnitus or his service-connected PTSD, including any resulting cognitive impairment. 

If the examiner determines that the Veteran's bilateral hearing loss is aggravated by tinnitus and/or PTSD, the examiner should report the baseline level of severity of the hearing loss  prior to the onset of aggravation.  If some of the increase in severity of the hearing loss is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering the above opinions, the examiner should consider that the absence of in-service evidence of disability during service, including at the separation examination, is not always fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


